DETAILED ACTION
The following Office Action is in response to the Amendment filed on October 11, 2022.  Claims 21, 24-26, and 28-43 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “II. Claim Objection” section on page 7 of the Applicant’s Response filed on October 11, 2022, the amendment to claim 28 has obviated the necessity of the objection to the claim.  Therefore, the objection is withdrawn.

Response to Arguments
Concerning the “IV. Prior Art Rejections” section on pages 7-10 of the Applicant’s Response filed on October 11, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  Although the examiner agrees that the Allen reference does not teach the added limitation of “a series of teeth machined on the lumen-engaging surface of the coil, in which each tooth in the series of teeth has a triangular profile and extends transversely across the lumen engaging surface of the coil”, the examiner disagrees that the Raymond reference does not cure the deficiencies of the Allen reference.  The applicant argues that the bristles and barbed features of the Raymond reference does not teach teeth having triangular profiles, arguing that the bristles of the embodiment of Figure 3A teach thin cylinders projecting from a central core while the barbed features of the embodiment of Figures 3E and 3H have a pentagonal profile and an octagonal profile with multiple sides and non-uniform angles defining merely a mounting tip on a guidewire.  However, the examiner asserts that the Raymond reference shows that the barb of the embodiment of Figure 3E is an obvious alternative to the bristles as shown in Figure 3A.  Therefore, the bristles of Allen may be substituted with barbs.  Although the applicant interprets the barbs as shown in Figure 3E as having a pentagonal profile.  The barb may just as easily be interpreted as having a profile of two triangular teeth if the barb is segmented into two parts.  The non-uniformity of the angles is inconsequential given a triangle does not require uniform angles.  Furthermore, if the bristles of the Allen reference were replaced with the barbs or teeth of embodiment Figure 3E of the Raymond reference, this would result in a series of teeth on the lumen-engaging surface of the coil, in which each tooth in the series of teeth has a triangular profile and extends transversely across the lumen-engaging surface of the coil.  The limitation of the teeth being “machined” is irrelevant given this is a product-by-process limitation.  Therefore, the rejection of the claims under 35 U.S.C. §103 as being unpatentable over Allen in view of Raymond has been applied to the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24-26, 28-30, and 33-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2014/0276388, hereinafter Allen) in view of Raymond (US 2005/0085836).
Concerning claim 21, the Allen et al. prior art reference teaches a vein denuding device (Figure 61; 88) comprising a coil configured for transluminal delivery to a vein to be treated during the procedure and deployment whereby the coil circumferentially engages an inner lumen of the vein ([¶ 0193], coil = core wire), in which the coil has a roughened lumen engaging surface, so that when it is deployed the roughed lumen-engaging surface bears against the inner lumen of the vein, in which the roughened lumen-engaging surface of the coil comprises a series of teeth ([¶ 0193], bristles may be interpreted as teeth), whereby axial movement of the coil along the vein mechanically denudes a length of the vein with consequent disruption of the endothelial and media layers of the vein ([¶ 0228] | Figure 77), but does not specifically teach the teeth being machined on the lumen-engaging surface of the coil, in which each tooth in the series of teeth has a triangular profile and extends transversely across the lumen-engaging surface of the coil.
However, the Raymond reference teaches a denuding device including a wire comprising projections to mechanically denude a length of a vessel, wherein the reference teaches that the projections may be teeth in the form of bristles (Figure 3A; 28) or may be teeth in the form of cutting tips forming a series of teeth having triangular profiles and extending transversely across a surface of the wire (Figure 3E; 36, the barb may be interpreted as having two triangular teeth).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the bristles of the Allen reference with the series of teeth having triangular profiles as in the Raymond reference, given the Raymond reference teaches a series of teeth having triangular profiles as obvious alternatives to bristles for the purposes of denuding a blood vessel (Raymond; [¶ 0030]), wherein such a substitution would have the teeth extending transversely across the lumen-engaging surface of the coil in order to properly engage tissue as intended.  Although the references do not specifically teach the teeth being “machined” on the lumen-engaging surface of the coil, this limitation is irrelevant, given the term “machined” is a product-by-process limitation.
Concerning claim 24, the combination of the Allen and Raymond references as discussed above teaches the vein denuding device according to claim 21, wherein the Allen device teaches that the projections may have a length of 1 mm (Allen; [¶ 0226]) and the Raymond reference teaches that denuding features may have 3 mm loops (Raymond; [¶ 0049]), wherein given the depth of denudation is completely dependent upon the specific dimensions and endothelial properties of the specific vein being denuded, a device having teeth with similar lengths are capable of mechanically denuding to a depth of 5 µm and up to but not exceeding 100 µm, depending on these specific dimensions of a vein being denuded.
Concerning claim 25, the combination of the Allen and Raymond references as discussed above teaches the vein denuding device according to claim 21, wherein the Allen reference further teaches the coil being oversized relative to the diameter of the vein being treated to ensure circumferential engagement between the roughened surface of the coil and lumen of the vein ([¶ 0193]).
Concerning claim 26, the combination of the Allen and Raymond references as discussed above teaches the vein denuding device according to claim 21, wherein the Allen reference further teaches the coil being resiliently deformable to allow the coil to reflexively self-adjust its diameter in response to variable vessel diameters and variable axial forces during axial movement along a treatment zone of the vein while maintaining an outward axial force on the vein ([¶ 0196], device conforms to vessel anatomy | [¶ 0193], helical embodiment also causes radial outward force due to conformance).
Concerning claim 28, the combination of the Allen and Raymond references as discussed above teaches the vein denuding device according to claim 21, wherein the Allen reference further teaches the coil being helical and is configured to have a pitch of about 1 times the coil diameter in the coiled configuration when deployed ([¶ 0254]).
Concerning claim 29, the combination of the Allen and Raymond references as discussed above teaches the vein denuding device according to claim 21, but does not specifically teach the coil having a flat cross-section.
However, the instant application teaches that the flat shape of the cross-section lacks criticality, stating that the wire may have “a round, flat, polygonal, triangular, square, rectangular, x-shaped, or star shaped cross-section, so long as the combination of the elongated element (core wire) and the helically wound second wire create an abrasive lumen engaging surface capable of denuding the lumen” (Instant Application; Page 38, Lines 15-18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the cross-section of the coil of the Allen reference be flat given the application concedes that the cross-section of the coil lacks criticality and all cross-sectional shapes perform equally well so long as the coil is capable of denuding the lumen (Instant Application; Page 38, Lines 15-18).
Concerning claim 30, the combination of the Allen and Raymond references as discussed above teaches the vein denuding device according to claim 21, wherein the Allen reference further teaches that the distal end of the coil may comprise an atraumatic head ([¶ 0267]).
Concerning claim 33, the combination of the Allen and Raymond references as discussed above teaches the vein denuding device according to claim 21, wherein the Allen reference further teaches that the device may comprise an elongated control arm for the coil disposed within the catheter member (Figure 50; 75).
Concerning claims 34-37 and 39, the combination of the Allen and Raymond references as discussed above teaches the vein denuding device according to claim 21, wherein the Allen reference further teaches that a diameter of the coil may vary along its length given the diameter conforms to the shape and diameter of the lumen ([¶ 0193], [¶ 0196]), wherein the coil is then capable of increasing towards a proximal or distal end or may increase or decrease towards a mid-point and then increase or decrease depending on the specific shape and geometry of the vessel in which it is deployed.
Concerning claim 38, the combination of the Allen and Raymond references as discussed above teaches the vein denuding device according to claim 21, wherein the Allen reference further teaches a distal tip of the coil terminating at a point disposed along, or adjacent to, a longitudinal axis of the coil (Figure 61; if viewed from the side, and if the coil is rotated, the distal tip may align at or adjacent to a longitudinal axis of the coil).
Concerning claim 40, the combination of the Allen and Raymond references as discussed above teaches the vein denuding device according to claim 21, wherein the Allen reference further teaches the coil having a proximal and distal helical coil section, and an intermediate connecting section that is not helical and may be straight (Figure 68; intermediate sections 95 may be straight).
Concerning claim 41, the Allen et al. prior art reference teaches a vein denuding device (Figure 61; 88) comprising a coil configured for transluminal delivery to a vein to be treated during the procedure and deployment whereby the coil circumferentially engages an inner lumen of the vein ([¶ 0193], coil = core wire), in which the coil has a roughened lumen engaging surface, so that when it is deployed the roughed lumen-engaging surface bears against the inner lumen of the vein, in which the roughened lumen-engaging surface of the coil comprises a series of teeth ([¶ 0193], bristles may be interpreted as teeth), whereby axial movement of the coil along the vein mechanically denudes a length of the vein with consequent disruption of the endothelial and media layers of the vein ([¶ 0228] | Figure 77), but does not specifically teach the coil having a flat cross section or each tooth in the series of teeth has a triangular profile and extends transversely across the lumen-engaging surface of the coil.
However, the instant application teaches that the flat shape of the cross-section lacks criticality, stating that the wire may have “a round, flat, polygonal, triangular, square, rectangular, x-shaped, or star shaped cross-section, so long as the combination of the elongated element (core wire) and the helically wound second wire create an abrasive lumen engaging surface capable of denuding the lumen” (Instant Application; Page 38, Lines 15-18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the cross-section of the coil of the Allen reference be flat given the application concedes that the cross-section of the coil lacks criticality and all cross-sectional shapes perform equally well so long as the coil is capable of denuding the lumen (Instant Application; Page 38, Lines 15-18).
Furthermore, the Raymond reference teaches a denuding device including a wire comprising projections to mechanically denude a length of a vessel, wherein the reference teaches that the projections may be teeth in the form of bristles (Figure 3A; 28) or may be teeth in the form of cutting tips forming a series of teeth having triangular profiles and extending transversely across a surface of the wire (Figure 3E; 36, the barb may be interpreted as having two triangular teeth).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the bristles of the Allen reference with the series of teeth having triangular profiles as in the Raymond reference, given the Raymond reference teaches a series of teeth having triangular profiles as obvious alternatives to bristles for the purposes of denuding a blood vessel (Raymond; [¶ 0030]), wherein such a substitution would have the teeth extending transversely across the lumen-engaging surface of the coil in order to properly engage tissue as intended.  
Concerning claim 42, the combination of the Allen and Raymond references as discussed above teaches the vein denuding device according to claim 41, wherein in both the Allen and Raymond reference teaches that bristles are spaced in such a way that not the entirety of the longitudinal length of the wire or coil includes the bristles, which are being substituted for teeth with triangular profiles, wherein this would define gaps between adjacent teeth, therein defining transverse sections having no teeth, given a longitudinal surface may be interpreted as a transverse section, given “transverse” has not been specifically defined, and “transverse” may be broadly defined as “across”.
Concerning claim 43, the Allen et al. prior art reference teaches a vein denuding device (Figure 61; 88) for transluminal delivery to a vein to be treated during the procedure and deployment whereby the coil circumferentially engages an inner lumen of the vein, the device comprising: a coil ([¶ 0193], coil = core wire), and a lumen engaging surface located on a surface of the coil and proximal from a distal end of the device, the lumen engaging surface including a series of at least three teeth ([¶ 0193], bristles may be interpreted as teeth), but does not specifically teach each tooth in the series of teeth having a triangular profile and extends transversely across the lumen-engaging surface of the coil.
However, the Raymond reference teaches a denuding device including a wire comprising projections to mechanically denude a length of a vessel, wherein the reference teaches that the projections may be teeth in the form of bristles (Figure 3A; 28) or may be teeth in the form of cutting tips forming a series of teeth having triangular profiles and extending transversely across a surface of the wire (Figure 3E; 36, the barb may be interpreted as having two triangular teeth).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the bristles of the Allen reference with the series of teeth having triangular profiles as in the Raymond reference, given the Raymond reference teaches a series of teeth having triangular profiles as obvious alternatives to bristles for the purposes of denuding a blood vessel (Raymond; [¶ 0030]), wherein such a substitution would have the teeth extending transversely across the lumen-engaging surface of the coil in order to properly engage tissue as intended.
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2014/0276388, hereinafter Allen) in view of Raymond (US 2005/0085836) as applied to claims 21, 25, 26, 28-30, and 33-43 above, and further in view of Ryan et al. (US 2012/0226304, hereinafter Ryan).
Concerning claims 31 and 32, the combination of the Allen and Raymond references as discussed above teaches a vein denuding device, wherein the Allen reference further teaches an elongated catheter operatively attached to the coil (Figure 90; 126), but it does not specifically show that the coil is adjustable from an uncoiled delivery configuration suitable for transluminal delivery within the catheter member and a coiled deployed configuration having a diameter equal to or greater than the vein to be denuded.
However, the Ryan reference teaches a coil device including projections extending from the coil (Figure 1a; 10), wherein the reference teaches an elongated catheter operatively attached to the coil (Figure 4c; 250), wherein the coil is adjustable from an uncoiled delivery configuration suitable for transluminal delivery within the catheter member (Figure 1c) and a coiled deployed configuration having a diameter equal to or greater than the vein in which it is deployed (Figure 1a | [¶ 0027]), wherein the configurations may be achieved by forming the coil of a shape memory material configured to adopt a coiled configuration when deployed ([¶ 0044]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the vein denuding device of the Allen and Raymond combination be formed of a shape memory material to adopt a coiled configuration when deployed and to further have the coil be adjustable from an uncoiled delivery configuration suitable for transluminal delivery within the catheter member and a coiled deployed configuration having a diameter equal to or greater than the vein to provide a self-opening or self-expanding coil (Ryan; [¶ 0044]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        11/14/2022